Laurie B. Mapes, OSB #841670
lauriemapes2002@yahoo.com
Attorney at Law
PO Box 1241
Scappoose OR 97056
Voice: (503) 543-2900
Fax: (503) 543-3676

    Attorney for Plaintiff




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON


KURT H.,1                                                      Case No. 6:19-cv-01987-SI

                 Plaintiff,

         v.

COMMISSIONER, SOCIAL                                           ORDER
SECURITY ADMINISTRATION,

                 Defendant.

__________________________________________

         Based on the stipulation of the parties and Plaintiff’s application, it is ORDERED that

attorney fees in the amount of $9,738.03 are awarded to Plaintiff under the Equal Access to

Justice Act, 28 U.S.C. § 2412. The parties agree that Plaintiff has assigned the EAJA attorney

fees to Plaintiff’s attorney. The attorney fees shall be paid to Plaintiff’s attorney, subject to

verification that Plaintiff does not have a debt which qualifies for offset against the EAJA fees

under the Treasury Offset Program, as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010). If


1
 In the interest of privacy, this order uses only the first name and the initial of the last name of
the nongovernmental party in this case.
ORDER - 1
Plaintiff has no such debt, then the check shall be made payable to Plaintiff’s attorney, Laurie B.

Mapes. If Plaintiff has such a debt, then the check for any remaining funds after offset of the

debt shall be made payable to Plaintiff. The check, regardless of the named payee, shall be

mailed to Plaintiff’s attorney, Laurie B. Mapes, at P.O. Box 1241, Scappoose, Oregon, 97056.



       DATED this _______
                   24th day of _______________,
                                May             2021.



                                                      /s/ Michael H. Simon
                                                     __________________________________
                                                     Michael H. Simon
                                                     United States District Judge

SUBMITTED BY:

s/ Laurie B. Mapes
Laurie B. Mapes
OSB # 841670
(503) 543-2900
Attorney for Plaintiff




ORDER - 2
